Citation Nr: 1743801	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-18 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the claim of entitlement to service connection for residuals of cellulitis of the right leg and foot.

2.  Entitlement to service connection for left foot disability, to include as secondary to residuals of cellulitis of right leg and foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a subsequent October 2008 rating decision, the RO continued the denial of entitlement to service connection for residuals of cellulitis of the right leg and foot and service connection for left foot disability, to include as secondary to residuals of cellulitis of the right leg and foot.

When the Veteran filed his substantive appeal following issuance of a May 2010 statement of the case, he requested a Board hearing.  Pursuant to this request, in January 2013 and March 2015 the Board remanded this appeal.  The hearing request was later withdrawn in March 2017.  

In light of the Veteran's motion to expedite his appeal, based on his age, 75 years or older, the motion is granted and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO confirmed the denied service connection for residuals of cellulitis of right leg and foot; the Veteran did not complete an appeal of that decision.

2.  Evidence added to the record since the May 2001 decision denying service connection for residuals of cellulitis of right leg and foot, does not relate to an unestablished fact necessary to substantiate that claim and does not raise a reasonable possibility of substantiating that claim.

3.  A left foot disability did not have onset in active service, and is not otherwise related to active service.  


CONCLUSIONS OF LAW

1.  The May 2001 RO decision that denied service connection for residuals of cellulitis of right leg and foot is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for residuals of cellulitis of right leg and foot have not all been met.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. §3.156(a) (2016).

3.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  A VA examination was not provided, and not required, with regard to a left foot disability.  VA has no duty to provide examination in this regard because the competent and credible evidence does not show a relevant injury, disease, or event in service related to a left foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran's concerning his claim.  The Board is cognizant that the Veteran's representative has indicated that such an examination is necessary to assist in this appeal, but not have provided a specific basis for this contention. The Board finds, in light of the record, that the evidence does not establish a relevant injury, disease, or event in service related to a left foot disability and secondary service connection is denied as a matter of law.  As to the right leg disability, as this issue is not reopened, there is not a duty to provide an examination or opinion as to this issue.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Reopening Service Connection Claim

Prior to the filing of the current claim of entitlement to service connection for residuals of cellulitis of right leg/foot, the AOJ previously denied a claim of service connection for residuals of cellulitis of right leg/foot in July 1999, and after additional evidence, the RO issued a January 2000 rating decision.  The Veteran filed a Notice of Disagreement, but did not perfect an appeal by submitting a substantive appeal after the issuance of the September 2000 Statement of the Case. After implementation of the VCAA, the RO readjudicated the claim in a May 2001 rating decision.  The Veteran did not appeal this denial or file new and material evidence within a year of this claim.  Thus, the May 2001 rating decision became final and new and material evidence is necessary to reopen the claim.

Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. 
§ 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2016).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (2016).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7105 (c) (West 2014). 

If the claimant files a timely NOD and the disagreement is not resolved, the AOJ must provide the claimant and his or her representative, if there is one, with an SOC. 38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 19.30 (2016).  As a general rule, the appellant must file a substantive appeal within 60 days of the mailing of the SOC or within one year of the notice of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105 (d)(1); 38 C.F.R. § 20.302 (b) (2016).  A substantive appeal consists of a properly completed VA Form 9 or a correspondence containing the necessary information.  38 C.F.R. § 20.200 (1988).  If a claimant fails to respond after receipt of the SOC, the AOJ may close the case.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 19.32 (2016).  Once the AOJ closes the case for failure to complete the appeal to the Board, the AOJ decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  
Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Relevant evidence submitted since the May 2001 decision includes VA treatment records, the Veteran's statements, and buddy statements submitted on behalf of the Veteran.  These records show the Veteran was treated for this disability on multiple occasions to include hospital admittance in December 1999.  However, treatment records do not establish the basis for the final denial, which concluded that evidence of record did not show the Veteran's condition was related to active service.  As this new evidence does not relate to the basis of the prior denial and does not raise a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for residuals of cellulitis of the right leg and foot is not warranted.  

At the time of the final May 2001 RO decision, the evidence of record consisted of service treatment records, VA treatment records, and statements by the Veteran as well as from others on his behalf.  Those records showed that the Veteran received treatment in service for cellulitis in December 1959.  

With respect to the Veteran's statements they are redundant in that the Veteran describes his leg injury during active duty, which required hospital admittance.  He also reported that he is currently experiencing the same symptoms that he was treated for in December 1959 in service.  

While the evidence shows that the Veteran has continued to seek treatment for residuals of cellulitis of the right leg and foot, the evidence however is not new and material evidence as it fails to establish that the Veteran's current disability is related to in service incurrence.  

In this regard, the VA treatment records are considered new evidence, as those records were not previously of record and were not reviewed and considered in the prior final decision.  The new evidence however does not establish a previously unestablished fact that is necessary to substantiate the claim.  Instead the new evidence shows continued treatment for the current disability.

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

With regard to the additional lay statements, the Board finds that such statements are duplicative to the extent that they explain the in service leg injury as recalled by fellow service members as well as the Veteran's reports of in service injury and symptoms thereof.  Notably, such statements were of record and considered at the time of the July 1999 rating decision and also in subsequent decisions issued in January 2000 and May 2001.  As for the newly added medical evidence, the Board finds that the evidence is cumulative.  For example, a June 1999 buddy statement is of record that contains statements regarding in-service treatment that are the same as those filed with the current appeal.  While the record notes continued care, the records do not show any relationship between current residuals of cellulitis of the right leg and foot and the Veteran's military service.  The Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

For these reasons, the Board finds that the additional evidence received since the last final decision is not new and material within the meaning of 38 C.F.R. § 3.156 (a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for residuals of cellulitis of the right leg and foot is not reopened.  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310.  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).   

The Veteran seeks service connection for a left foot disability which he contends was caused by nonservice-connected disability residuals of cellulitis of the right leg and foot.  The evidence of record shows the first clinical diagnosis of a left foot disability was in May 1994.  Specifically, a private treatment record from Dr. H shows MRI of the left foot identified healing fractures of the distal phalanges of the first, second, and third toes.

In this regard, the Board acknowledges the Veteran's statements and those of his fellow service members and friends but finds that they provide no persuasive support for the claim.  Here, in light of the Board's decision finding that entitlement to reopen the claim for service connection for residuals of cellulitis of the right leg and foot is not warranted, as of now, service connection for this disability has not been established.  Hence, the Veteran's claim for entitlement to service connection for left foot disability, secondary to nonservice-connected residuals of cellulitis of the right leg and foot cannot be established.  Accordingly, entitlement to service connection for left foot disability as a result of a non-service connected disability is not warranted.

Finally, neither the Veteran's statements of record nor the evidence of record supports entitlement to service connection based on any alternative theory.  Specifically, the service treatment records, to include his April 1963 separation Report of Examination are devoid of reference to complaint of, symptoms, treatment, or diagnoses of any left foot problems, and the lower extremities were normal on the April 1963 separation examination.  The Veteran has not detailed how this disability is directly related to service. As the Veteran's statement do not indicate direct in-service incurrence and the medical evidence does not indicate such a nexus, the Board finds that an examination to assist on a direct basis is not required and this theory of entitlement is unsubstantiated.

For the above reasons, the Board concludes that the preponderance of the evidence is against reopening the claim for service connection for residuals of cellulitis of the right leg and foot, and granting service connection for left foot disability on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim for entitlement to service connection for residuals of cellulitis of the right leg and foot is denied.

Entitlement to service connection for left foot disability, secondary to residuals of cellulitis of the right leg and foot is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


